Order entered February 6, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01353-CR

                               TERRY CLARK JONES, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F19-58681-T

                                              ORDER
         The reporter’s record, requested November 4, 2019, was due December 20, 2019. When
it was not filed, we notified court reporter Vearneas Faggett by postcard dated December 27,
2019, and directed her to file (1) the reporter’s record or (2) written verification no hearings were
recorded by January 26, 2020. To date, no reporter’s record or verification has been filed and we
have had no communication from Ms. Faggett.
         We ORDER the reporter’s record filed by March 6, 2020. Should Ms. Faggett fail to file
the reporter’s record by that date, we will order she not sit until the complete reporter’s record is
filed.
         We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,
Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd
Judicial District Court; and counsel for all parties.
                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE